Citation Nr: 0015665	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for headaches, 
residuals of head injury.

2.  Entitlement to service connection for jungle rot of the 
feet.

3.  Entitlement to service connection for loss of front teeth 
as residuals of mouth trauma.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1973 and from September 1976 to November 1976.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
etiologically relating headaches to active service.

2.  The veteran has not presented competent medical evidence 
that he currently has a diagnosis of jungle rot.

3.  The veteran has not presented competent medical evidence 
of an etiological relationship between his residuals of 
trauma to his mouth and active service.

4.  The veteran has not presented competent medical evidence 
of a current diagnosis of PTSD and there has been no 
verification of his claimed stressors.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches, residuals of head injury, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for jungle 
rot of the feet is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for loss 
of front teeth as residuals of mouth trauma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for VA benefits shall have the 
burden of offering sufficient evidence to justify a belief by 
a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In fact, 
the threshold questions before the Board are whether the 
veteran has presented evidence of well-grounded claims of 
entitlement to service connection within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim, meritorious on its own or capable of substantiation.  
Slater v. Brown, 9 Vet.App. 240, 243 (1996) (citing Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1991)).  In other words, for a 
service-connection claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), competent evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and evidence of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997), Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

While the credibility of the evidence is presumed in 
determining whether a claim is well grounded, a grant of 
service connection requires competent medical evidence to the 
effect that the claim is plausible where the determinative 
issue involves a question of medical causation.  Epps, 126 
F.3d at 1468; Caluza, 7 Vet.App. at 506.  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  Epps, 126 F.3d at 1468.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

Headaches, residuals of head trauma

The veteran's service medical records show that in June 1972 
he had numbness on his forehead around a laceration he 
sustained in an automobile accident, and he complained of 
headaches at that time.  He also had insomnia after the 
accident because of the trauma to his head.  The examiner's 
impression in June 1972 was post trauma syndrome.  However, 
there is no further evidence that the veteran had headaches 
during his service.  The record is unclear whether the 
veteran was issued treatment for his headaches after the 
accident.  However, he did not complain of headaches 
afterward and the record is clear that he did not receive any 
follow-up treatment for headaches.

A June 1998 VA examination report shows that the veteran 
reported that he had begun to experience headaches about one 
to two years after leaving military duty and that he 
controlled the headaches with aspirin and Tylenol.  He 
indicated that he had not seen a physician for a work-up of 
the headaches.  He also reported some numbness around a 
laceration in his scalp.  Although the examiner diagnosed 
headaches, he did not make any indication that those 
headaches were etiologically related to any automobile 
accident or any other incident during active service.  
Moreover, the record contains no other competent medical 
evidence relating the veteran's headaches to his active 
service.

As stated, the veteran has indicated that his headaches began 
more than one year after his active service and he believes 
that his headaches were caused by the automobile accident.  
However, the record does not contain competent medical 
evidence corroborating this contention, and the veteran's 
statements alone are insufficient to constitute evidence 
sufficient to well ground his claim.  Although he is clearly 
sincere in his belief, only a trained professional with 
adequate education and expertise is qualified to offer an 
opinion requiring a medical determination.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992).  As such, the 
veteran's claim of entitlement to service connection for 
headaches as secondary to an accident must be denied as not 
well grounded.

The veteran's service medical records do not sufficiently 
corroborate that the veteran had headaches except for one 
time during his service, and even he has indicated that his 
headaches began more than a year after service.  Moreover, he 
has submitted no competent medical evidence of an etiological 
relationship between the current headaches and his motor 
vehicle accident in June 1972.  Thus, there is no basis on 
which to grant the claim, and the claim must be denied as not 
well grounded.  See 38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 
1468.

Jungle rot of the feet

The veteran's service medical records show that in June 1971, 
the veteran complained of painful callosities on the bottom 
of his feet.  Another medical note, also of June 1971, shows 
that the veteran wanted to see a podiatrist to have the 
callosities removed from both of his feet.  The veteran's 
callosities were later trimmed.  In July 1971, he had a 
painful infected blister on his left foot.  He was prescribed 
some medicine at that time.  The veteran was given a profile 
as a result of the painful callosities in July 1971.  There 
is no evidence that the veteran had jungle rot, rather than a 
painful blister and callosities during service.  However, his 
assertions are presumed credible for the purposes of a well-
grounded claim analysis, and the Board will presume that he 
had jungle rot on both feet during service.

During a VA interview in June 1998, the veteran stated that 
he was hospitalized for three to four days with jungle rot on 
both feet during his service in the Republic of Vietnam.  He 
also reported another thirty day period of recuperation.  The 
veteran reported to the examiner that he did not have any 
problems on the day of examination, but that his feet 
sometimes became hot and sweaty, particularly in the 
summertime.  He described an itchy and burning sensation 
between his toes that responded to normal foot medications.  
He also said he maintained careful hygiene and he kept his 
feet cool and dry through various means including the use of 
white cotton socks.  On physical examination, there was no 
apparent evidence of fungal infection of the feet; however, 
there was some slight atrophy of the toenail on the right 
fifth toe.  The examiner stated that there were no other 
signs of skin lesions or skin break-down.  He diagnosed a 
history of mycotic infection of both feet with no apparent 
residuals.

The examiner in June 1998 did not state that the veteran's 
jungle rot during his active service was in any way related 
to any current sweating or other symptoms of his feet.  
Moreover, he has not offered other competent medical evidence 
to that effect.  He has presented no competent medical 
evidence of a current diagnosis of residuals of jungle rot; 
rather, the examiner said that there were no other signs of 
skin lesions or skin break-down and he did not etiologically 
relate the slight atrophy of the toenail on the right fifth 
toe to the veteran's active service.  At the physical 
examination in June 1998, the examiner specifically said that 
the veteran did not have any signs of ulcers or lesions on 
the feet.  The examiner diagnosed a history of infection, but 
he said that there were no apparent residuals.  Thus, the 
only medical evidence that the veteran has burning and 
itching of his feet is from the veteran himself.  Although 
the veteran is certainly competent to report these symptoms, 
he is not competent to offer a diagnosis of jungle rot of the 
feet.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).  Only a competent medical professional may offer such 
a diagnosis, and there is no such diagnosis currently 
associated with the claims file.  As such, the Board must 
deny the veteran's claim for entitlement to service 
connection for jungle rot of the feet as not well grounded.

Loss of front teeth as residuals of mouth trauma

The veteran has claimed that he lost some teeth during the 
June 1972 accident.  According to the law, veterans are 
entitled to VA outpatient dental services and treatment under 
limited circumstances, which will be described in more detail 
below.  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 
(1999).

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding service connection for 
dental disorders were revised, effective June 8, 1999.  64 
Fed.Reg. 30392 (June 8, 1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).

Previously, VA regulations provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. 
§ 17.161.  Rating activity should consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service 
and, when applicable, to determine whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 
(effective after June 8, 1999); see 38 U.S.C.A. § 1712 (West 
1991 & Supp. 1999).

The veteran's service medical records show that he was 
involved in an automobile accident in May 1972, and that he 
sustained a laceration on his forehead.  The laceration was 
cleaned and sutured, and there is no mention at that time of 
any trauma to his mouth.  The veteran was put on light duty.  
Service medical records from June 1972 document that the 
sutures were removed, but again, there is no mention of 
trauma to the mouth or of loss of teeth.  Although the 
veteran's ninth tooth was removed, the reason behind the 
removal was unspecified by the records.  The veteran's 
November 1973 separation examination was not significant for 
any findings regarding residuals of trauma to his mouth.

A VA examiner in June 1998 indicated that the veteran had 
good oral hygiene and there was apparently capping of the two 
front teeth.  However, the examiner stated that there was no 
sign of oral pathology.  The veteran did not report 
tenderness of the teeth, gums, or jaws.

Another VA dental examination in June 1998 reflected that the 
veteran's tooth nine was missing, and he had a permanent 
bridge on teeth numbered eight through ten.  He was also 
missing some other teeth.  The veteran described the motor 
vehicle accident during service to the examiner, who 
indicated that tooth nine was lost secondary to the motor 
vehicle accident during service.  However, the fact that the 
veteran's own account was recorded on the examination report 
does not constitute competent medical evidence that he lost a 
tooth secondary to the injury in May 1972.  The examiner 
further stated that she did not have a claims file to review, 
so there is no way that she could have had an objective 
disability picture for the veteran's teeth, as his service 
medical records in May 1972 were not available to her.  As 
such, the June 1998 examiner's transcript of the veteran's 
account does not constitute evidence that the injury in May 
1972 caused a loss of teeth.  In LeShore v. 

Brown, 8 Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Court has also held that in order to be entitled to 
outpatient dental treatment, a veteran must first meet the 
criteria specified in one of the clauses of 38 U.S.C.A. 
§ 1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161; Woodson v. 
Brown, 8 Vet.App. 352 (1995), aff'd 87 F.3d 1304 (Fed. Cir. 
1996).  Furthermore, the Court has indicated that, if the 
evidence is insufficient to establish that the veteran is a 
member of one of the "classes" of eligibility for dental 
treatment, then the veteran has not submitted a well-grounded 
or "plausible" claim for entitlement to outpatient dental 
services, and the appeal must be denied.  Woodson, 8 Vet.App. 
at 355; see 38 U.S.C.A. § 1712(b)(1)(A)-(H); 38 C.F.R. 
§ 17.161.

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  The 
applicable provisions provide that outpatient dental services 
and treatment, and related dental appliances, shall be 
furnished only for a dental condition or disability which is 
either service-connected and compensable in degree, or 
service-connected, but not compensable, if the dental 
condition or disability is shown to have been in existence at 
the time of the veteran's discharge or release from active 
military, naval, or air service.  See 38 U.S.C.A. § 1712 
(West 1991).  In the present case, the veteran is claiming 
entitlement to service connection for service trauma leading 
to a dental disorder, for the purpose of receiving VA dental 
treatment.  Although his service medical records confirm that 
he was in an accident in May 1972, the wounds incurred as a 
result of that accident were not documented to include any 
trauma to the mouth.  As stated above, his November 1973 
separation examination did not contain any findings with 
respect to trauma to his mouth.  Because the veteran's loss 
of a tooth is not compensable, outpatient dental treatment 
will be furnished only where the dental condition is shown to 
have been in existence at the time of his November 1973 
discharge.  As such, his claim must be denied, as he does not 
fit within any of the applicable classes.  The Board accepts 
his contentions as true, but on the other hand, his service 
medical records do not reflect trauma to the mouth, and his 
separation examination does not document the injury.

Essentially, a veteran who has a service-connected, 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, may, under certain specified conditions, utilize 
outpatient dental services and treatment.  Restrictions 
include one-time treatment and timely application after 
service, usually within 90 days.  Additionally, the 
certificate of discharge or release must not certify that the 
veteran was provided a complete dental examination within 90 
days prior to discharge or release and all appropriate dental 
treatment indicated by the examination.  In the present case, 
the Board notes that the veteran filed his claim for service 
connection for a dental disorder due to service trauma, which 
he claims occurred during his second period of active duty 
service, long after separation from that period of service.  

Dental treatment may be provided for a service-connected 
noncompensable dental condition which resulted from combat 
wounds or other service trauma.  38 C.F.R. § 17.161; see 
38 U.S.C.A. § 1712(a)(1)(C).  The veteran is not eligible 
under this category, because the evidence does not reflect 
that the veteran developed a dental disorder due to combat 
wounds or service trauma.  See VAOPGCPREC 5-97 ("service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service).  The veteran 
does not meet any of the criteria for eligibility for VA 
outpatient dental treatment.  See Woodson, supra.  Because he 
does not meet any of the classes that may be service 
connected, there is no legal basis on which to grant his 
claim.  

Additionally, the veteran's service medical records reflect 
that the tooth in question was singled out for X-rays in both 
December 1969 and May 1972.  Although there is no reason 
given for the tooth to be singled out, it is reasonable that 
there was some question as to the tooth's viability, as 
opposed to the tooth being removed as the result of trauma to 
the mouth incurred during the May 1972 accident.  Even 
assuming that the veteran suffered the mouth trauma in May 
1972, he has not provided competent medical evidence of a 
nexus between any current disorder and his active service.  
As analyzed above, the statement from the examiner in June 
1998 does not constitute competent medical evidence.  
Moreover, as a layperson, the veteran is not competent to 
offer evidence on a question that requires a medical 
determination.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992).  Thus, his claim of entitlement to service 
connection for residuals of mouth trauma for the purpose of 
VA outpatient dental treatment must be denied as not well 
grounded.  The fact that there is no documentation of trauma 
to his mouth on his separation examination also means that 
his claim must be denied as not well grounded because he does 
not fit into any of the classes for which VA treatment will 
be offered.  See 38 C.F.R. § 17.161; Woodson v. Brown, 8 
Vet.App. 352 (1995), aff'd 87 F.3d 1304 (Fed. Cir. 1996).

PTSD

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a case involving PTSD is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  See 
Cohen v. Brown, 10 Vet.App. 128 (1997) (citations omitted).

An examination report of June 1998 from a doctor of 
osteopathy shows that the veteran appeared to be pleasant and 
that he answered questions thoroughly.  He made appropriate 
eye contact and his mood was appropriate.  He reported 
flashbacks of his time in Vietnam, but the examination report 
does not reflect that he indicated any specifics about the 
flashbacks.  He also said that the flashbacks had not 
occurred in the past three to four years.  At one time, the 
flashbacks interfered with his sleep.  He indicated that he 
had been under the care of a private physician for several 
years.  He stated that he is on psychiatric medication, and 
this "contributed greatly to his control."  The examiner 
diagnosed various medical conditions including a "history of 
post-traumatic stress syndrome, currently well controlled by 
therapy."  The examiner did not etiologically relate the 
history of the PTSD with the veteran's stressors in Vietnam.

According to an examination report of July 1998 from a VA 
psychologist, the veteran had a history of alcohol abuse.  
The veteran had no evidence of hallucinations, delusions, or 
any psychotic ideation.  He spoke about events both in 
Vietnam and at his current workplace easily and without signs 
of agitation.  The examiner stated that the veteran did not 
appear to have the symptoms characteristic of PTSD.  The 
examiner further diagnosed social phobia and alcohol abuse in 
remission on Axis I, but he did not diagnose PTSD.

The Board notes that the veteran does not have a current 
diagnosis of PTSD because the latest VA psychologist 
specifically reported that the veteran did not have PTSD.  
Because this examination report is more recent, it is more 
probative of whether the veteran has PTSD than the prior 
report.  Moreover, the Board notes that the first examination 
was only a general examination made by a doctor of 
osteopathy.  The second examination was performed 
specifically for mental disorders, and it was prepared by a 
psychological professional, rather than a doctor of 
osteopathy.  Thus, the second examination is more probative 
than the earlier report.  

The Board further believes that the June 1998 diagnosis is 
insufficient to well-ground the veteran's claim because the 
examiner diagnosed a "history" of PTSD, rather than current 
PTSD.  As stated above, a well-grounded claim requires that 
there be a present PTSD disability, and if the veteran has a 
history of PTSD only without a current diagnosis, he has not 
fulfilled the requirements for a well-grounded claim.  See 
Cohen v. Brown, 10 Vet.App. 128 (1997) (citations omitted).  
In this regard, the second VA examiner indicated that there 
was no current PTSD by specifically stating that the veteran 
did not have PTSD in his analysis and by not diagnosing the 
disorder on Axis I.  

The Board also notes that the veteran has not received any of 
the awards, such as a Purple Heart or a Combat Infantryman's 
Badge, that would show conclusively that he was in combat.  
Thus, the veteran's stressors must be verified under VA 
regulation.  However, the veteran did not answer the PTSD 
development letter the RO sent to him, and the RO could not 
verify that his stressors occurred.  Moreover, although the 
veteran stated that he had flashbacks to Vietnam, the 
examination reports do not assist in the confirmation of 
stressors because they were not specific in terms of firm 
dates and places.  The examiner in June 1998 did not relate 
the veteran's history of PTSD to the veteran's stressors, so 
the diagnosis of "history of PTSD" is inadequate to assist 
the RO in confirming the veteran's stressors.  Once again, 
although the veteran believes that he has a disability, in 
this case PTSD, he is not qualified to offer a diagnosis 
where a medical determination is required.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992).  In light of the 
foregoing, the Board concludes that the veteran has not 
submitted evidence of a well-grounded claim for PTSD.

With regard to all of the veteran's claims, as he has failed 
to meet his initial burden of submitting evidence of a well-
grounded claims for service connection, the VA is under no 
duty to assist him in developing the facts pertinent to those 
claims.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is not aware of the existence of any 
additional relevant evidence that could serve to make the 
claims well grounded.  Thus, the VA has no additional duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his application for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claims and to explain 
why the current attempts fail.



ORDER

A well-grounded claim having not been submitted, entitlement 
to service connection for headaches, residuals of head 
injury, is denied.

A well-grounded claim having not been submitted, entitlement 
to service connection for jungle rot of the feet is denied.

A well-grounded claim having not been submitted, entitlement 
to service connection for loss of front teeth as residuals of 
mouth trauma is denied.

A well-grounded claim having not been submitted, entitlement 
to service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

